Order, Supreme Court, New York County (Diane A. Lebedeff, J.), entered November 13, 1990, which denied and dismissed this CPLR article 78 petition to annul respondent’s determination that certain amounts paid under the New York City commercial rent tax are not entitled to be credited toward computation of the amount owed under Insurance Law § 1112, unanimously affirmed, without costs.
Denial of a credit under the retaliatory tax imposed by Insurance Law § 1112 for amounts paid for commercial rent tax pursuant to Administrative Code of the City of New York § 11-701 et seq. is in accord with the purpose of the statute, and thus constitutes a rational interpretation of the statutory scheme that should not be disturbed by this court. Among other things, we are persuaded, as was the IAS court, that the commercial rent tax imposed by the City of New York does not constitute a tax imposed " 'for the privilege of doing business’ ” such that it would fall within the purview of Insurance Law § 1112. Concur — Murphy, P. J., Rosenberger, Ellerin, Kupferman and Kassal, JJ.